                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


BRUCE NORVELL,
                                                        Case No. 1:18-cv-251-BLW
              Plaintiff,
                                                       MEMORANDUM DECISION
       v.                                                  AND ORDER

SECRETARY OF THE TREASURY;
INTERNAL REVENUE SERVICE,

              Defendants.



                                    INTRODUCTION

       Before the Court is Defendants’ Motion to Dismiss for lack of subject matter

jurisdiction based on Federal Rule of Civil Procedure 12(b)(1). The motion is fully

briefed and at issue. For the reasons set forth below, the Court will grant the motion.

                                     BACKGROUND

       Defendants move for dismissal on the grounds that plaintiff Bruce Norvell’s

complaint fails to establish the subject matter jurisdiction of this Court. Fed R. Civ. P

12(b)(1). Mr. Norvell filed his Complaint on June 6, 2018, alleging the IRS did not

consider his February 2018 Form 211 “Application for Award for Original Information”

as required by the IRS whistleblower award statute, 26 U.S.C. § 7623(b). Plaintiff alleges

the IRS’s failure to act on his Form 211 pursuant to § 7623(b) violates the requirements

of the Administrative Procedures Act (APA), 5 U.S.C. §§ 701 et seq.

Memorandum Decision and Order - 1
       Section 7623 created the Whistleblower Office within the IRS to administer the

payment of awards to whistleblowers. 26 U.S.C. § 7623. Under this Section the IRS may

proceed with administrative or judicial action based on information brought to light by a

whistleblower’s Form 211 application. 26 U.S.C. § 7623(b)(1). If the IRS proceeds with

the enforcement action, it may award a claimant at least 15 percent, but not more than 30

percent, of the collected proceeds or from settlement with the taxpayer. Id. Upon

receiving a Form 211, the Whistleblower Office makes a final decision regarding a claim

under § 7623(b) and must either communicate denial of the claim, including the basis for

the denial, or follow the procedures for granting an award. See id; Treas. Reg. §

301.7623-3(c)(1)-(6). The claimant may appeal the Whistleblower Office’s final

administrative decision to the United States Tax Court within thirty days. See 26 U.S.C. §

7623(b)(4). A claimant can appeal any Tax Court decision to the applicable United States

Circuit Court of Appeals. See 26 U.S.C. § 7482(a).

       Mr. Norvell filed separate IRS Form 211s in 2017 and 2018, asserting that the San

Francisco Company Airbnb, Inc. had failed to accurately report its taxes between 2009

and 2017. Dkt. 1, at 7. First, on April 10, 2017, Mr. Norvell filed a Form 211 claiming

Airbnb had failed to report non-employee compensation as required on Form 1099-MISC

for the years 2009-2016. Dkt. 1-4, at 1-2. The IRS Whistleblower Office rejected Mr.

Norvell’s 2017 Form 211 claim on August 16, 2017. Dkt. 1-6, at 1. Mr. Norvell then filed

a second Form 211 on February 2, 2018, alleging the same pattern of historical conduct.

Dkt. 1, at 7; Dkt. 1-5, at 1-2. The February 2018 Form 211 also added allegations related

Memorandum Decision and Order - 2
to Airbnb’s 2017 tax filings and its failure to report 2015 and 2016 payments to hosts on

either Form 1099-MISC or 1099-K. Id. The IRS Whistleblower Office rejected Mr.

Norvell’s February 2018 Form 211 on March 13, 2018. Dkt. 1, at 7-8; Dkt. 1-6. The

Whistleblower Office’s 2018 denial noted that “[the 2017 claim] was previously

rejected,” and attached a copy of the 2017 denial to its notice. Dkt. 1-6.

       Plaintiff alleges that he was injured by the IRS “refusing to consider my 2/2/2018

claim.” Dkt. 1, at 8. Specifically, Plaintiff asserts the IRS failed to consider the February

2018 Form 211 at all, and instead treated it as a request for reconsideration of his 2017

Form 211. Id. The Parties agree that IRS regulations require the Whistleblower Office to

respond to each Form 211 in the event of a denial. See Dkt. 1, at 8-9; Dkt. 5, at 5; see also

26 U.S.C. § 7623(b). Mr. Norvell asserts the alleged “refusal to consider” his 2018 Form

211 amounts to either “unlawfully withheld or unreasonably delayed” agency action, or,

in the alternative, an “arbitrary, capricious, [] abuse of discretion, not in accordance with

law, or without observation of procedures as required by law” in violation of the APA, 5

U.S.C. §§ 706(1), (2)(A-D). Dkt. 1, at 9-10. At issue in the instant motion to dismiss is

whether this Court has jurisdiction to hear Plaintiff’s APA challenge to the IRS

Whistleblower Office’s alleged inaction under 26 U.S.C. § 7623(b).

                                   LEGAL STANDARD

       A defendant may move to dismiss a complaint for lack of subject matter

jurisdiction under Rule 12(b)(1) in one of two ways. See Leite v. Crane Co., 749 F.3d

1117, 1121 (9th Cir. 2014). The first is known as a “facial” attack, and it accepts the truth

Memorandum Decision and Order - 3
of the plaintiff's allegations but asserts that they are insufficient on their face to invoke

federal jurisdiction. Id. The second method is known as a “factual” attack, and it does not

assume the truth of plaintiff's allegations but instead challenges them by introducing

extrinsic evidence, requiring the plaintiff to support his jurisdictional allegations with

“competent proof.” Id. Here, Defendants bring a “facial” attack against Plaintiff’s

Complaint for lack of subject matter jurisdiction. See Dkt. 5. As such, the Court must

consider the factual allegations of the complaint to be true and determine whether they

establish subject matter jurisdiction. Leite, 749 F.3d at 1121. In the case of a facial attack,

the motion to dismiss is granted only if the nonmoving party fails to allege an element

necessary for subject matter jurisdiction. Id.

       When bringing a claim against a federal government agency, a Plaintiff must show

the government has waived sovereign immunity with respect to that agency’s action or

inaction to establish subject matter jurisdiction. See Lane v. Pena, 518 U.S. 187, 192,

(1996). The United States is “immune from suit in state or federal court except to the

extent that Congress has expressly waived such sovereign immunity.” Tritz v. U.S. Postal

Serv., 721 F.3d 1133, 1136 (9th Cir. 2013). Any waiver of sovereign immunity “will be

strictly construed, in terms of scope, in favor of the sovereign.” Lane, 518 at 192. The

waiver must be “clearly discernable from the statutory text in light of traditional

interpretive tools. If it is not, then we take the interpretation most favorable to the

Government.” F.A.A. v. Cooper, 566 U.S. 284, 291 (2012). “A court lacks subject matter

jurisdiction over a claim against the United States if it has not consented to be sued on

Memorandum Decision and Order - 4
that claim,” and when the United States has consented to suit, “the terms of its waiver of

sovereign immunity define the extent of the court's jurisdiction.” Balser v. Dep't of

Justice, Office of U.S. Tr., 327 F.3d 903, 907 (9th Cir. 2003) (internal citation and

quotation marks omitted). The burden of demonstrating a waiver of sovereign immunity

lies with the plaintiffs. Holloman v. Watt, 708 F.2d 1399, 1401 (9th Cir. 1983).

                                        ANALYSIS

       Plaintiff alleges this Court has jurisdiction under 28 U.S.C. § 1331, 28 U.S.C. §

1346(a)(2) and 5 U.S.C. §§ 701 et seq. Dkt. 1, at 2. As the Ninth Circuit has held, § 1331

“cannot by itself be construed as constituting a waiver of the government's defense of

sovereign immunity,” and therefore does not independently grant the Court jurisdiction to

hear Plaintiff’s claim against the federal government. Dunn & Black, P.S. v. United

States, 492 F.3d 1084, 1088 n.3 (9th Cir. 2007); Black Dog Outfitters, Inc. v. Idaho, No.

4:09-CV-00663-EJL, 2010 WL 11469219, at *3 (D. Idaho 2010). Likewise, since

Plaintiff seeks “declaratory and injunctive relief” (Dkt. 1, at 9-10), and not monetary

damages, his citation of 28 U.S.C. § 1346(a)(2) is misguided. United States v. Park Place

Assocs., Ltd., 563 F.3d 907, 927 (9th Cir. 2009) (noting “[§ 1346(a)(2)]’s “jurisdictional

grant is limited to claims for money damages not exceeding $10,000 in amount.”). The

Court therefore must find the United States has waived sovereign immunity under the

APA, 5 U.S.C. § 701 et seq, to exercise subject matter jurisdiction over Plaintiff’s claim

regarding IRS inaction under 26 U.S.C. § 7623(b).

       The Court will grant Defendant’s Motion to Dismiss for Lack of Jurisdiction

Memorandum Decision and Order - 5
because Plaintiff has not established that the APA’s sovereign immunity waiver applies

in this case. The Court lacks jurisdiction under the APA because there is another

appropriate review proceeding under federal law. See 5 U.S.C. § 704. Although Plaintiff

correctly notes that the APA waives sovereign immunity, granting “a broad spectrum of

judicial review of agency action,” his complaint does not show how the APA’s waiver of

sovereign immunity applies to his claims. See Dkt. 8, at 13 (citing Bowen v.

Massachusetts, 487 U.S. 879, 903 (1988)). Because § 7623 provides another review

proceeding and the APA excepts those claims from federal court jurisdiction, the Court

has no jurisdiction to hear this case.

       1. The Court Lacks Subject Matter Jurisdiction Because Another Review
          Proceeding is Appropriate

       To challenge federal agency action or inaction under the APA, a Plaintiff must

show a lack of another adequate judicial remedy. Actions reviewable under the APA

must either be made reviewable by statute or be “final agency action for which there is no

other adequate remedy in a court.” 5 U.S.C. § 704 (emphasis added). The statute at issue

in this case, 26 U.S.C. § 7623 does not contain language about APA review. Instead,

§ 7623 provides that: “[a]ny determination regarding an award under paragraph (1), (2),

or (3) may, within 30 days of such determination, be appealed to the Tax Court (and the

Tax Court shall have jurisdiction with respect to such matter).” 26 U.S.C. § 7623(b)(4).

Plaintiff’s claim concerning the IRS’s failure to consider his Form 211, therefore, fails to

qualify as a “reviewable action” under § 704 of the APA. Section 7623 provides a review


Memorandum Decision and Order - 6
mechanism in a court of competent jurisdiction, and Plaintiff should turn there. Because

the challenged agency action does not fall under the APA, Plaintiff has failed to show the

United States has waived its sovereign immunity over this type of claim. Therefore, the

Court has no jurisdiction to hear his claims.

       As the Supreme Court has noted, “Congress did not intend the general grant of

review in the APA to duplicate existing procedures for review of agency action.” Bowen,

487 U.S. at 903. Furthermore, the Ninth Circuit has instructed that dismissal under Rule

12(b)(1) is appropriate if the underlying statute giving rise to the APA challenge provides

for another adequate judicial remedy. See, e.g., City of Oakland v. Lynch, 798 F.3d 1159,

1162 (9th Cir. 2015) (upholding dismissal under 12(b)(1)); see also S. California All. of

Publicly Owned Treatment Works v. United States Envt’l. Prot. Agency, 297 F. Supp. 3d

1060, 1071 (E.D. Cal. 2018) (finding lack of jurisdiction over an APA challenge because

there was another adequate judicial remedy provided by the statute); Chun v. Dep't of

Treasury Internal Revenue Serv., 2013 WL 12323966, at *3 (C.D. Cal. June 4, 2013)

(same). Outside the Ninth Circuit, other federal courts have consistently dismissed

attempts to challenge IRS inaction under § 7623 for lack of jurisdiction. See, e.g.,

Medinger v. Comm'r of Internal Revenue, 662 F. App'x 774, 776 (11th Cir. 2016);

Amsinger v. United States, 99 Fed.Cl. 254, 258 (Fed. Cl. 2011); Dacosta v. United States,

82 Fed. Cl. 549, 555 (2008). Plaintiff has not identified for the Court any federal district

court that has entertained a challenge to IRS inaction under § 7623. The Court finds it has

no jurisdiction to hear Plaintiff’s claims, and grants Defendants’ Motion to Dismiss.

Memorandum Decision and Order - 7
                                     ORDER

      In accordance with the Memorandum Decision set forth above,

      NOW THEREFORE IT IS HEREBY ORDERED, that the motion to dismiss

(docket no. 5) is GRANTED.




                                            DATED: January 3, 2019


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




Memorandum Decision and Order - 8
